UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6175



JOSHUA BERNARD JOHNS,

                                           Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1687-A)


Submitted:   May 29, 2003                     Decided:   June 6, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Bernard Johns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Joshua   Bernard   Johns    appeals   the    district    court’s   order

denying his motion for a new trial pursuant to Fed. R. Crim. P. 33.

We   have   reviewed   the   record    and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   See Johns v. Virginia, No. CA-02-1687-A (E.D. Va. Dec. 13,

2002).   We deny Johns’ motion for general relief.            We dispense with

oral   argument    because   the    facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




                                      2